                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                          SAN JOSE DIVISION

                                   6

                                   7     KATHLEEN NOBLES,                                    Case No. 19-cv-07362-BLF
                                   8                    Plaintiff,
                                                                                             ORDER DENYING WITHOUT
                                   9              v.                                         PREJUDICE MOTION FOR
                                                                                             PRELIMINARY INJUNCTION
                                  10     FRED M. KERN, et al.,
                                                                                             [ECF 14]
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          The application of plaintiff Kathleen Nobles (“Nobles”) for a right to attach order against

                                  14   the property of defendants Fred M. Kern (“Kern”) and Plum Holdings LLC, a Nevada Limited

                                  15   Liability Company (“Plum Holdings”), and for a preliminary injunction, ECF 14, came on for

                                  16   hearing before the Honorable Beth Labson Freeman on March 6, 2020. The Court has separately

                                  17   memorialized its grant of the motion for a right to attach order. ECF 46. Below, the Court

                                  18   memorializes its oral ruling on the motion for a preliminary injunction, which the Court DENIED

                                  19   WITHOUT PREJUDICE.

                                  20          To obtain a preliminary injunction, Nobles must establish: (1) likelihood of success on the

                                  21   merits; (2) likelihood of irreparable harm in the absence of preliminary relief; (3) that the balance

                                  22   of equities tips in their favor; and (4) that an injunction is in the public interest. Winter v. Natural

                                  23   Res. Def. Council, Inc., 555 U.S. 7, 20 (2008). The Ninth Circuit has also approved a “sliding scale”

                                  24   “variant of the Winter standard,” under which a plaintiff can meet her burden by showing there are

                                  25   “serious questions going to the merits”—a lesser showing than a likelihood of success on the

                                  26   merits— if she can also show that “the balance of hardships tips sharply in the plaintiff’s favor.”

                                  27   All. for the Wild Rockies v. Pena, 865 F.3d 1211, 1217 (9th Cir. 2017) (internal quotation marks and

                                  28   citations omitted). Importantly, “even under the sliding scale standard, the other two Winter
                                   1   factors—likelihood of irreparable harm and that the injunction is in the public interest—must be

                                   2   satisfied for a preliminary injunction to be issued.” Cascadia Wildlands v. Scott Timber Co., 715 F.

                                   3   App’x 621, 623 (9th Cir. 2017) (citing All. for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1135

                                   4   (9th Cir. 2011)).

                                   5          At this time, and in light of the Court’s issuance of a right to attach order under California

                                   6   Code of Civil Procedure §§ 483.010 et seq., ECF 46, there is no likelihood of irreparable harm to

                                   7   Nobles. As Plaintiff’s counsel agreed at the March 6, 2020 hearing, the right to attach order will

                                   8   provide Plaintiff with the protections she seeks. A preliminary injunction is therefore unnecessary.

                                   9   The Court DENIES WITHOUT PREJUDICE the motion for a preliminary injunction.

                                  10

                                  11          IT IS SO ORDERED.

                                  12
Northern District of California
 United States District Court




                                  13   Dated: March 6, 2020

                                  14                                                   ______________________________________
                                                                                       BETH LABSON FREEMAN
                                  15                                                   United States District Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
